The plaintiff in error, W.J. Williams, was convicted on an information which charged the unlawful sale of a half-pint of whisky to W.P. Benge. June 21, 1911, judgment was entered in accordance with the verdict of the jury and the plaintiff in error was sentenced to serve a term of ninety days in the county jail and to pay a fine of one hundred and fifty dollars, and in default of the payment of the same to be further confined until such fine is satisfied as by law provided. From the judgment an appeal was taken by filing in this court on September 25, 1911, petition in error with case-made. But two witnesses testified in this case. W.P. Benge as a witness for the state testified that on the day alleged in the information he bought a half-pint of whisky from the defendant Williams and paid him fifty cents for it in a pool hall in the town of Skiatook, Tulsa county. The defendant took the stand on his own behalf and testified that he was working in a pool hall and also running a cold drink stand, and that he did not remember seeing Benge that day and did not sell him any whisky on that day. We have carefully examined the record and our *Page 728 
conclusion is that there is no merit in the assignments of error. The defendant had a fair and impartial trial. The instructions given fairly stated the law of the case. Perceiving no prejudicial error in the record, the judgment of the county court of Tulsa county is affirmed.